Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered January 6, 2003, convicting him of driving while intoxicated per se in violation of Vehicle and Traffic Law § 1192 (2), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to support his conviction of driving while intoxicated per se as the prosecution failed to establish the element of intoxication. This contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245 [1989]), and in any event, is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.